United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
AVIATION & MISSILE COMMAND,
Redstone, Arsenal, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1715
Issued: March 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 16, 2009 appellant filed a timely appeal of the May 19, 2009 merit decision of
the Office of Workers’ Compensation Programs finding that she had no more than two percent
impairment of the left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than two percent impairment of the left leg for
which she received a schedule award.
On appeal, appellant contends that she could not have reached maximum medical
improvement as she had not returned to work and has limited use of her left leg.
FACTUAL HISTORY
The Office accepted that on May 1, 2008 appellant, then a 62-year-old international
program management specialist, sustained a torn meniscus posterior horn of the left knee while

in the performance of her work duties. On June 26, 2008 she underwent excision of the plica
band, chondroplasty of the patellofemoral and medial compartment medial femoral condyle and
subtotal medial meniscectomy on the left knee. The surgery was performed by Dr. Louis G.
Horn, III, an attending Board-certified orthopedic surgeon.
On March 29, 2009 appellant filed a claim (Form CA-7) for a schedule award. By letter
dated April 8, 2009, the Office requested that appellant submit a medical report from her
attending physician, which provided an impairment rating, based on the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).
In a May 5, 2009 medical report, Dr. Horn diagnosed post-traumatic chondromalacia and
early osteoarthritis of the left knee. He advised that appellant reached maximum medical
improvement on August 18, 2008. On physical examination, Dr. Horn reported that the left knee
lacked 20 degrees of full flexion as compared to the right knee. There was decreased strength of
extension by 10 percent as compared to the right knee with quadriceps resistance testing. There
was no effusion and the knee was stable. On neurological examination, Dr. Horn advised that
motor and sensory were maintained. There were no atrophy ankylosis sensory changes.
Dr. Horn determined that appellant sustained a seven percent impairment of the left lower
extremity based on her Grade 3 chondromalacia of the medial femoral condyle and
patellofemoral joint, which were found at the time of surgery.1
On May 15, 2009 an Office medical adviser reviewed appellant’s medical records,
including Dr. Horn’s May 5, 2009 findings. He noted Dr. Horn’s finding that the left knee
lacked 20 degrees of flexion compared to the right knee and stated that he failed to provide the
actual range of motion in degrees.2 The medical adviser further stated that Dr. Horn found loss
of strength of the quadriceps but, did not find any atrophy. He determined that appellant reached
maximum medical improvement on August 18, 2008. The medical adviser determined that
appellant sustained two percent impairment of the left lower extremity based on her partial
medial meniscectomy (A.M.A., Guides 509, Table 16-3). He found that appellant was not
entitled to any adjustments for other functional deficits (A.M.A., Guides 516, 517, Table 16-6
and Table 16-7).3
By decision dated May 19, 2009, the Office granted appellant a schedule award for two
percent impairment of the left lower extremity.
1

In summarizing his findings, Dr. Horn noted that appellant had 10 degrees loss of flexion. However, this
appears to be a typographical error as he reported physical findings of 20 degrees loss of flexion.
2

The Office medical adviser noted that he would reconsider Dr. Horn’s opinion if he later provided the actual
range of motion in degrees.
3

The Office medical adviser demonstrated that there was no change by showing the following: Functional
History Grade Modifier (FHGM) mild problem was 1-1 = 0 (A.M.A., Guides 516, Table 16-6); Physical
Examination Grade Modifier (PEGM) mild problem was 1-1 = 0 (A.M.A., Guides 517, Table 16-7); and Critical
Study Grade Modifier (CSGM) mild problem was inapplicable, thereby resulting in zero. The Office medical
adviser subtracted the results of the PEGM zero from the results of the FHGM zero, resulting in a net adjustment of
zero.

2

LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.6 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.7 As of
May 1, 2009, the sixth edition of the A.M.A., Guides is to be used to calculate schedule awards.8
ANALYSIS
The Office accepted appellant’s claim for a torn meniscus posterior horn of the left knee.
Appellant underwent excision of the plica band, chondroplasty of the patellofemoral and medial
compartment medial femoral condyle and subtotal medial meniscectomy on June 26, 2008 to
treat the accepted left lower extremity condition. On May 19, 2009 she received a schedule
award for a two percent impairment of her left lower extremity. The Board finds that appellant
has not met her burden of proof to establish that she has greater impairment than that for which
she received an award.
On May 5, 2009 Dr. Horn, an attending physician, opined that appellant sustained a 7
percent impairment of the left lower extremity based on her Grade 3 chondromalacia of the
medial femoral condyle and patellofemoral joint. He advised that her left knee lacked 20 degrees
of full flexion as compared to the right knee and decreased strength of extension by 10 percent as
compared to the right knee with quadriceps resistance testing. Dr. Horn found no effusion and
stated that the knee was stable. He further found that motor and sensory were maintained.
Dr. Horn found no atrophy ankylosis sensory changes. He failed to explain how he arrived at his
impairment rating. Dr. Horn did not refer to any edition of the A.M.A., Guides or the specific
tables he applied to support his rating. It is well established that, when an attending physician’s
report provides an estimate of impairment but does not address how the rating was made under
the A.M.A., Guides, it is of reduced probative value. The Office may follow the advice of its
medical adviser or consultant.9

4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

20 C.F.R. § 10.404.

6

5 U.S.C. § 8107(c)(19).

7

20 C.F.R. § 10.404.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a. (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008); Laura Heyen, 57 ECAB 435 (2006).

3

On May 19, 2009 the Office medical adviser reviewed Dr. Horn’s findings with reference
to the sixth edition of the A.M.A., Guides. He determined that under Table 16-3 on page 509 of
the A.M.A., Guides appellant sustained a two percent impairment of the left lower extremity due
to her June 26, 2008 partial medial meniscectomy. The medical adviser further determined that
she was not entitled to any adjustments for other functional deficits under Table 16-6 and Table
16-7 on pages 516 and 517, respectively of the A.M.A., Guides as he found a zero percent net
adjustment. He stated that, although Dr. Horn found that appellant’s left knee lacked 20 degrees
of flexion compared to the right knee, he did not provide the actual range of motion in degrees.
The medical adviser noted that Dr. Horn stated that he found loss of strength of the quadriceps
but, did not find any atrophy.
The Office medical adviser based his opinion on a proper review of the record and
appropriately applied the A.M.A., Guides to find that appellant had a two percent impairment of
the left lower extremity. There is no probative medical evidence to establish that appellant
sustained greater permanent impairment. The Board will affirm the May 19, 2009 decision.10
Appellant contended on appeal that she had not reached maximum medical improvement
because she was off work on August 18, 2008 and still experienced limited use of her left leg.
Schedule awards, however, commence on the date that the medical evidence establishes that the
employee has reached maximum medical improvement from the residuals of the employment
injury, i.e., that the injured member of the body has stabilized and will not improve further.11
Dr. Horn, appellant’s attending physician, determined that she had reached maximum medical
improvement by August 18, 2008. The Board finds that appellant’s contention is not supported
by the evidence of record.
CONCLUSION
The Board finds that appellant has failed to establish that she has more than two percent
impairment of the left leg, for which she received a schedule award.

10

See C.J., 60 ECAB ___ (Docket No. 08-2429, issued August 3, 2009); Federal (FECA) Procedure Manual, Part
2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.6(d) (August 2002).
11

See James E. Earle, 51 ECAB 567 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

